   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 1 of 21 PageID #:873




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


MURAD HUSAIN & MUMTAZ
HUSAIN,

              Plaintiffs,
                                           No. 18 cv 7646
                   v.
                                           Judge Mary Rowland
BANK OF AMERICA, N.A.,
NATIONSTAR MORTGAGE d/b/a
MR. COOPER, LLC,

             Defendants.


                   MEMORANDUM OPINION AND ORDER

      Plaintiffs Murad and Mumtaz Husain assert claims against Defendants Bank

of America, N.A. (“BANA”) and Nationstar Mortgage d/b/a Mr. Cooper, LLC

(“Nationstar”) for violations of the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et seq. (“FDCPA”) (Count I), the Illinois Consumer Fraud Act, 815 ILCS 505/1 et

seq. (“ICFA”) (Count II), and the Telephone Consumer Protection Act, 47 U.S.C. § 227

(“TCPA”) (Count III). For the reasons stated herein, Defendants’ motion to dismiss

[52] is granted in part and denied in part. Defendants’ motion to dismiss the FDCPA

claim (Count I) is granted, with prejudice, Defendants’ motion to dismiss the ICFA

claim (Count II) and TCPA (Count III) claim is denied.

                              FACTUAL ALLEGATIONS

      Plaintiffs purchased a home in Plainfield, Illinois, PIN# 07-01-32-301-003-

0000 (the “Property”) in July 1999. On March 22, 2006, BANA issued a Promissory

                                                                                  1
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 2 of 21 PageID #:874




Note (“Mortgage 1”) and a mortgage (“Mortgage 2”) on the property. These mortgages

were recorded on April 4, 2006 as document numbers R2006056170 and

R2000605171, respectively. Mortgage 1 was for $177,000. (Dkt. 52, Ex. B) Mortgage

2 was for $175,000. (Dkt. 52, Ex. E) Plaintiffs allege that in 2006, they had multiple

conversations with BANA that “resulted in a modification that combined Mortgage 1

and Mortgage 2 into one account and reduced the principle balance on the newly

consolidated loan.” (Dkt. 44 ¶ 11; 58, 2) According to Plaintiffs, the modification

altered the combined principal amount to $85,847.81. 1

       On September 1, 2006, Plaintiffs took out a third mortgage (“Mortgage 3”) with

Countrywide Bank, N.A. in the amount of $243,000. Plaintiffs believe Mortgage 3

paid off both Mortgage 1 and Mortgage 2. Plaintiffs allege “upon information and

belief” that Ticor Title Insurance Company (“Ticor”) received a payoff for Mortgage 1

and Mortgage 2 in the amount of $85,847.81, which was sent to BANA at closing. 2

(Dkt. 44 ¶ 13). This payment, Plaintiffs allege, resulted in a release for both Mortgage

1 and Mortgage 2. 3

       Plaintiffs also claim that Mortgage 3 was assigned to Nationstar. The balance

sought by Mr. Cooper d/b/a Nationstar was approximately double the amount

Plaintiffs believed was due. Plaintiffs claim that Mr. Cooper d/b/a Nationstar told


1 Both Plaintiffs and Defendants have attached a Loan Modification Agreement that was executed in
2015. (Dkt. 58, Ex. D; Dkt. 52; Ex. D) The Court will discuss the 2015 Agreement below.
2 Plaintiffs do not attach any documents to support that Mortgage 1 & 2 were both released for

$85,847.81 and as described below, Defendants vigorously dispute this allegation. Defendants attach
documents to assert that the “correct” payoff number for Mortgage 2 was $174,984.65. (Dkt. 52, Ex. N;
Dkt. 52, Ex. O)
3 Release of Mortgage 1 was recorded on September 1, 2006 as document number R2006158578 and

release of Mortgage 2 was recorded on September 26, 2006 as document R2006165859. Defendants
contend the release of Mortgage 1 was in error. (Dkt. 52, 3-4)

                                                                                                   2
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 3 of 21 PageID #:875




them that the amount due was in error and would be removed from their account.

Eventually, “[o]ut of frustration with the extreme balance requested by Mr.

Cooper/Nationstar, Plaintiffs sought out advice from their financial advisor and

ceased making payments believing that if the home was sold at foreclosure the

excessive billing would stop.” (Dkt. 58, 2) The foreclosure action was completed on

April 14, 2016.

      However, the foreclosure action did not provide Plaintiffs with the anticipated

relief. Plaintiffs believe that all of their mortgage obligations were satisfied and

released at the conclusion of the foreclosure action. Yet even after their home was

sold at foreclosure, Mr. Cooper d/b/a Nationstar and BANA continued to send monthly

dunning letters regarding their mortgage obligations. Their Amended Complaint lists

letters from Mr. Cooper d/b/a Nationstar from November 20, 2017, December 19,

2017, and January 1, 2018. (Dkt. 44 ¶ 37) Their Amended Complaint lists letters from

BANA from January 16, 2018, January 26, 2018, February 16, 2018, March 16, 2018,

June 18, 2018, July 16, 2018, August 16, 2018, September 19, 2018, October 16, 2018,

and November 16, 2018. (Dkt. 44 ¶ 44) Plaintiffs claim that these letters showed

wrongful balance amounts, additional interest and fees, added inspection charges and

real estate taxes, and that all of these letters and financial statements were false and

misleading. Plaintiffs maintain that they did not and do not owe a secured debt to

Defendants. They also take issue with a March 2018 letter from BANA stating that

forced place insurance would be added to the Property, and an April 2018 letter from

BANA that included a notice of intent to accelerate on the Property. These letters



                                                                                      3
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 4 of 21 PageID #:876




misled Plaintiffs into thinking they had to defend another foreclosure case even

though the Property was sold in foreclosure in 2016.

        Additionally, Plaintiffs claim that after the foreclosure of their home on April

14, 2016, Murad Husain revoked consent for Mr. Cooper d/b/a Nationstar to contact

him on his cellular phone. Murad claims that he continued to revoke his consent many

times thereafter, yet Mr. Cooper d/b/a Nationstar made over 100 calls to Murad.

Murad claims that these calls were made with a pre-recorded voice, leaving the exact

same message with the same voice, and that the recorded voice started talking prior

to the call being answered. Similarly, Mumtaz alleges that, in October 2017, she

revoked consent for BANA to contact her on her cell phone. Since the date of her

revocation, BANA has made over 50 calls to Mumtaz. She also claims that these calls

were made with a pre-recorded voice, leaving the exact same message with the same

voice, and that the recorded voice started prior to the call being answered. She further

claims that she made multiple demands for BANA to cease calling her.

        Plaintiffs filed this action on November 19, 2018. They allege damages in the

form of extreme frustration and distress, loss of credit standing and creditworthiness,

denial of credit opportunities, loss of business, and loss of income.

        Defendants’ motion to dismiss contests many of Plaintiffs’ facts, and

Defendants attach several documents in support of their motion. 4 First, Defendants


4 Courts normally do not consider extrinsic evidence without converting a motion to dismiss into one
for summary judgment, however where a document is referenced in the complaint and central to
plaintiff’s claims, the Court may consider it in ruling on the motion to dismiss. Mueller v. Apple Leisure
Corp., 880 F.3d 890, 895 (7th Cir. 2018) (“This rule is a liberal one—especially where…the plaintiff
does not contest the validity or authenticity of the extraneous materials.”). In addition, the Court may
“take judicial notice of court filings and other matters of public record when the accuracy of those
documents reasonably cannot be questioned.” Parungao v. Cmty. Health Sys., 858 F.3d 452, 457 (7th

                                                                                                        4
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 5 of 21 PageID #:877




agree that on March 22, 2006, Plaintiffs took out Mortgage 1 for $177,000 and

Mortgage 2 for $175,000. However, Defendants disagree with Plaintiffs’ assertion

that, after conversations with BANA in 2006, a loan modification combined Mortgage

1 and Mortgage 2 into one account with a principal balance of $85,847.81. Defendants

argue that Plaintiffs’ alleged modification to $85,000 is not only unsupported by any

of the loan documents or other evidence, but unlikely given that the two mortgages

totaled a nearly $352,000 obligation. Rather, Defendants maintain that Mortgage 1

and Mortgage 2 remained separate loans. According to the documents provided, the

only modification appears to have occurred in 2015 and references Mortgage 1. 5

       Second, Defendants maintain that Mortgage 1 was never paid off and was

never foreclosed. The timeline according to Defendants is as follows. In March 2006,

Plaintiffs take out Mortgage 1 and Mortgage 2. Contrary to Plaintiffs assertion,

Defendants did not modify Mortgage 1 and Mortgage 2 into one account at any point

in 2006. In September 2006, Plaintiffs took out Mortgage 3 in the amount of $243,000.

Mortgage 3 was recorded with the Will County Recorder of Deeds and was used to

pay off Mortgage 2 only. 6 According to Defendants, Mortgage 3 did not pay off


Cir. 2017). Here, Defendants cite to loan documents referenced in the Amended Complaint, as well as
documents recorded with the Will County Recorder of Deeds, making them matters of public record.
Plaintiff has not raised any objections regarding the documents’ validity or authenticity.
5 Defendants have attached the 2015 Loan Modification Agreement. It only lists the reference number

for Mortgage 1. Defendants rely on this Agreement to demonstrate that Plaintiffs knew or should have
known that Mortgage 1 was still a valid and enforceable lien on the Property in 2015. Additionally,
the Loan Modification Agreement adjusts the monthly payments for Mortgage 1 and states the new
principal balance as a result of the agreement is $233,000.
6 Defendants attach the Satisfaction of Mortgage, which only lists Mortgage 2, (Dkt. 52, Ex. J), and

the Settlement Statement for Mortgage 3 that shows a payoff to BANA in the amount of $174,924.65.
(Dkt. 52, Ex. N) This payoff corresponds with the Account Transaction History for Mortgage 2, which
received a payoff on the same day in the amount of $174,984.65. (Dkt. 52, Ex. O) Defendants believe
that these three documents clearly evidence that the origination of Mortgage 3 only resulted in the
payoff of Mortgage 2.

                                                                                                  5
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 6 of 21 PageID #:878




Mortgage 1. However, on the same date and at the same time as the recording of

Mortgage 3, Defendants’ title insurance company, Ticor, erroneously recorded a

Certificate of Release for Mortgage 1. 7 Several weeks later, Ticor correctly recorded a

certificate of release for Mortgage 2.

        It is undisputed Plaintiffs defaulted on Mortgage 3. Defendants contend that

the foreclosure sale resulted in a satisfaction and release of Mortgage 3 only. It did

not, according to Defendants, result in a satisfaction or release of Mortgage 1. Thus,

while Plaintiffs believe Defendants were sending false, misleading letters with

incorrect balance amounts, Defendants maintain that Plaintiffs never paid off

Mortgage 1. Defendants point to a series of documents in support of this assertion,

including loan documents, statements of release and satisfaction, foreclosure orders,

and the loan history for Mortgage 2.

        In response to Plaintiffs’ claims that, after Plaintiffs took out Mortgage 3,

BANA received a payment for Mortgage 1 and Mortgage 2 in the amount of

$85,847.81, Defendants note that the combined total of Mortgage 1 and Mortgage 2

was almost $352,000. Defendants maintain that it is inconceivable that a payment of

$85,847.81 would cover Plaintiffs $352,000 obligation. They also cite to the

Settlement Statement which shows a payment of $174,924.65 to BANA in satisfaction

of Mortgage 2, not a payment of $85,847.81. Defendants further claim that there is

no evidence showing any payments in the amount of $85,847.81, and there is no


7As noted by Defendants, under Illinois law, the “[r]ecording of a wrongful or erroneous certificate of
release by a title insurance company or its title insurance agent shall not relieve the mortgagor or the
mortgagor’s successors or assignees from any personal liability on the loan or other obligations secured
by the mortgage.” 765 ILCS 935/40.

                                                                                                      6
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 7 of 21 PageID #:879




evidence supporting Plaintiffs’ assertion that Mortgage 1 and Mortgage 2 were

combined into one account.

                                  LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(6) challenges a complaint for failure to

state claim upon which relief may be granted. Fed. R. Civ. P. 12(b)(6); Gen. Elec.

Capital Corp. v. Lease Resolution Corp., 128 F.3d 1074, 1080 (7th Cir. 1997). In ruling

on a motion to dismiss, the Court accepts as true all well-pleaded facts in the

plaintiff’s complaint and must “construe the complaint in the ‘light most favorable to

the’ plaintiff.” Zahn v. N. Am. Power & Gas, LLC, 847 F.3d 875, 877 (7th Cir. 2017)

(quoting Bell v. City of Chi., 835 F.3d 736, 738 (7th Cir. 2016)). However, the Court

is not “obliged to accept as true legal conclusions or unsupported conclusions of fact.”

Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).

       “To survive a motion to dismiss, a complaint must contain sufficient factual

allegations to state a claim for relief that is plausible on its face.” Ill. Bible Coll. Ass’n

v. Anderson, 870 F.3d 631, 636 (7th Cir. 2017), as amended (Oct. 5, 2017), cert denied

sub nom. Ill. Bible Coll. Ass’n v. Cross, 138 S. Ct. 1021 (2018). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556 (2007)). “While a plaintiff need not plead ‘detailed factual allegations’ to

survive a motion to dismiss, she still must provide more than mere ‘labels and

conclusions or a formulaic recitation of the elements of a cause of action’ for her



                                                                                            7
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 8 of 21 PageID #:880




complaint to be considered adequate. . . .” Bell, 835 F.3d at 738 (quoting Iqbal, 556

U.S. at 678).

                                     DISCUSSION

   A. FDCPA claim

      Plaintiffs’ first claim against Defendants is for a violation of the FDCPA, 15

U.S.C. § 1692 et seq. Defendants move to dismiss, arguing that they are not debt

collectors as defined by the FDCPA.

      The FDCPA prohibits “debt collectors” from engaging in abusive, deceptive, or

unfair debt-collection practices. Gburek v. Litton Loan Servicing LP, 614 F.3d 380,

384 (7th Cir. 2010). Pursuant to § 1692e of the FDCPA, “[a] debt collector may not

use any false, deceptive, or misleading representation or means in connection with

the collection of any debt.” 15 U.S.C. § 1692(e)(2). Two threshold criteria must be met

for the FDCPA to apply: 1) “the defendant must qualify as a ‘debt collector’”; and 2)

“the communication by the debt collector that forms the basis of the suit must have

been made ‘in connection with the collection of any debt.’” Gburek, 614 F.3d at 384

(quoting 15 U.S.C. § 1692a(6), §§ 1692c(a)-(b), § 1692e, § 1692g).

      Under the FDCPA, “debt collector” is defined in three distinct ways: (1) “any

person who uses any instrumentality of interstate commerce or the mails in any

business the principal purpose of which is the collection of any debts,” (the “principal

purpose” definition), (2) any person who “regularly collects or attempts to collect,

directly or indirectly, debts owed or due or asserted to be owed or due another” (the

“regularly collects” definition), or (3) any creditor who, in the process of collecting his



                                                                                         8
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 9 of 21 PageID #:881




own debts, uses any name other than his own which would indicate that a third

person is collecting or attempting to collect such debts. 15 U.S.C. § 1692a(6). 8

        In Henson v. Santander, the Supreme Court clarified that the “regularly

collects” definition, by its plain terms, applies only to entities that collect debts on

behalf of “another.” 137 S. Ct. 1718, 1722, 198 L. Ed. 2d 177 (2017) (“a debt

purchaser…may indeed collect debts for its own account without triggering the

statutory definition [of ‘debt collector’]”; “[a]ll that matters is whether the target of

the lawsuit regularly seeks to collect debts for its own account or does so for

‘another’”). This is true regardless of whether the debtor had defaulted prior to or

after the holder’s acquisition of the debt. Id. at 1724; Booker v. Bew Penn Fin., LLC,

No. 17 C 1578, 2017 WL 3394717, at *2 (N.D. Ill. Aug. 8, 2017); see also Obduskey v.

McCarthy & Holthus LLP, 139 S. Ct. 1029, 202 L. Ed. 2d. 390 (2019) (“debt-collector-

related prohibitions of the FDCPA (with the exception of § 1692f(6)) do not apply to

those who… are engaged in no more than security-interest enforcement”) (emphasis

in original).




8 The second part of § 1692a(6) defines the classes of persons that are excluded from the definition of
debt collector, assuming s/he meets one of the three definitions of debt collector. See Henson v.
Santander Consumer USA, Inc., 817 F.3d 131, 136 (4th Cir. 2016), aff’d, 137 S. C.t 1718, 198 L. Ed. 2d
177 (2017). As the Fourth Circuit noted in Henson, the exclusion of § 1692(a)(6)(F)(iii) applies to
mortgagees and mortgage servicers and was “intended by Congress to protect those entities that
function as loan services for debt not in default. See S. Rep. No. 95-382, at 3-4 (1977), as reprinted in
1977 U.S.C.CA.N. 1695, 1698 (‘[T]he committee does not intend the definition [of debt collector] to
cover the activities of… mortgage service companies and others who service outstanding debts for
others…)’”. Id. (emphasis in original). Nationstar is such a mortgage serving company and falls into
one of exclusions of § 1692a(6). Since it is not a debt collector, Navistar cannot be sued under the
FDCPA. Nonetheless, the Court will proceed to address the parties’ arguments as they pertain to both
BANA and Nationstar.

                                                                                                       9
    Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 10 of 21 PageID #:882




        Accordingly, under Henson, the only relevant question is whether Defendants

were collecting on their own accounts. The Amended Complaint allege that BANA

and Nationstar were collecting on their own accounts and are therefore not debt

collectors under the “regularly collects” definition. The documents provided support

these allegations.

        Still, Plaintiffs argue that Defendants’ principal purpose is the collection of

debts. 9 Plaintiff does not provide any facts or arguments in support and, they do not

cite to any authority suggesting BANA and Nationstar are debt collectors whose

principal purpose is the collection of debts. 10 The Court need not accept Plaintiffs’

legal conclusions as true. Defendants on the other hand demonstrate that BANA and

Nationstar are consumer finance companies that lend money, service loans, collect

debt for themselves, and borrow and invest their capital. In light of these other

financial activities, Defendants argue their principal purpose is not debt collection.

See Henson v. Santander Consumer USA, Inc., 817 F.3d 131, 136 (4th Cir. 2016), aff’d,

137 S. C.t 1718, 198 L. Ed. 2d 177 (2017) (“[u]nder the plaintiff’s interpretation, a

company such as Santander—which, as a consumer finance company, lends money,

services loans, collects debt for itself, collects debt for others, and otherwise engages




9 In their Amended Complaint, Plaintiffs allege Defendants are debt collectors because they “regularly
collect” debts. In their response brief, Plaintiff argues that Defendants are also debt collectors under
the “principal purpose” prong. Defendants asked the Court to disregard Plaintiffs arguments. (Dkt.
59, 2) (citing Agnew v. Nat’l Collegiate Athletic Ass’n, 683 F.3d 328, 348 (7th Cir. 2012) (“it is a basic
principle that the complaint may not be amended by the brief in opposition to a motion to dismiss”).
For the sake of completeness, the Court addresses both of Plaintiffs’ arguments neither of which have
merit.
10 Plaintiffs rely on pre-Henson caselaw regarding whether the subject debt was in default when it was

transferred. As Defendants note, that line of reasoning was expressly overturned by Henson v.
Santander, 137 S. Ct. 1718, 1722, 198 L. Ed. 2d 177 (2017).

                                                                                                      10
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 11 of 21 PageID #:883




in borrowing and investing its capital—would be subject to the FDCPA for all its

collection activities simply because one of its several activities involves the collection

of debts for others. Congress did not intend this. Rather, it aimed at abusive conduct

by persons acting as debt collectors.”). The Court agrees. Defendants are not debt

collectors under the principal purpose definition.

      Finally, Plaintiffs argue that Nationstar is a debt collector because it uses a

different name, “Mr. Cooper”, to collect on its accounts. Plaintiffs, as “unsophisticated

consumers, thought Mr. Cooper was a collection agency seeking to collect on an

account they no longer had.” (Dkt. 58, 9) Defendants reply that the letters identified

in Plaintiffs’ Amended Complaint do not suggest that Nationstar was collecting on

behalf of a third party. The letters cited in Plaintiffs’ Amended Complaint stated they

were from “Nationstar Mortgage LLC d/b/a Mr. Cooper.” (Dkt. 44, ¶ 37) Thus,

Defendants argue, Mr. Cooper was explicitly identified as Nationstar’s “d/b/a.” Again,

the Court agrees with Defendants. The language cited in the Amended Complaint is

“plainly and clearly not misleading.” Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir.

2012) (defendant’s motion to dismiss can only be granted if “the allegedly offensive

language is plainly and clearly not misleading”); see also Zemeckis v. Global Credit &

Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012) (“a plaintiff fails to state a claim

and dismissal is appropriate as a matter of law when it is apparent from a reading of

the letter that not even a significant fraction of the population would be misled by it”)

(internal citations omitted). Plaintiffs have not sufficiently alleged that Nationstar




                                                                                       11
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 12 of 21 PageID #:884




was using a different name to collect on its accounts, or that unsophisticated

consumers would think so.

      For these reasons, Nationstar and BANA are not debt collectors. Plaintiffs

have therefore failed to state a claim under the FDCPA. Count I is dismissed with

prejudice.

B. TCPA Claim

      To state a claim under the TCPA, a plaintiff must allege that the defendant

made a call to his or her cellphone using an automated dialing system (“ATDS” or

“autodialer”). 47 U.S.C. § 227(b). As defined by the TCPA, an ATDS is a device with

the capacity to store or produce telephone numbers, either randomly or sequentially,

and to actually dial those numbers. Id. at § 227(a)(1). The device must have the

present, as opposed to merely potential, capacity to function as an ATDS. See ACA

Int’l v. FCC, 885 F.3d 687, 695-700 (D.C. Cir. 2018). It must also have the ability to

produce numbers using a random or sequential number generator, as opposed to

merely dialing numbers from a stored list. See Johnson v. Yahoo!, Inc., 346 F. Supp.

3d 1159, 1162 (N.D. Ill. 2018); Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927,

936-40 (N.D. Ill. 2018).

      Plaintiffs allege that both Defendants placed a combined total of 150 phone

calls to their cellphones. Defendants fault the Amended Complaint for failing to allege

1) Plaintiffs’ phone numbers, 2) that an ATDS with the capacity to generate random

or sequential numbers was used, and 3) how and when consent was revoked. The first

argument in misplaced, as courts in this district have not required plaintiffs to specify



                                                                                      12
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 13 of 21 PageID #:885




the phone numbers in TCPA claims. See, for example, Yates v. Checker’s Drive-In

Rests. Inc., No. 17 C 9219, 2018 WL 3108889, at *2 (N.D. Ill. June 25, 2018) (rejecting

the defendant’s argument that the plaintiff must specify in their complaint the exact

dates and phone numbers for each violation of the TCPA).

      Regarding Defendants’ second argument, courts in this district have adopted

differing views on the requirements for pleading a TCPA violation. Some courts have

suggested that plaintiffs need only allege the use of an ATDS as defined in the

statute, without supporting facts. See Torres v. Nat’l Enter. Sys., Inc., No. 12 C 2267,

2012 WL 3245520, at *3 (N.D. Ill. Aug 7, 2012) (“[I]t would be virtually impossible,

absent discovery, for any plaintiff to gather sufficient evidence regarding the type of

machine used.”); Lozano v. Twentieth Century Fox Film Corp., 702 F. Supp. 2d 999,

1010-11 (N.D. Ill. 2010) (finding allegations that the defendants “used ‘equipment

with the capacity to store or produce telephone numbers to be called, using a random

or sequential number generator’” sufficient to survive a motion to dismiss). Other

courts have found that alleging the mere statutory definition of an ATDS without

further descriptive details is too conclusory to withstand a motion to dismiss. See

Serban v. CarGurus, Inc., No. 16 C 2531, 2016 WL 4709077, at *3-4 (N.D. Ill. Sep. 8,

2016); Hanley v. Green Tree Servicing, LLC, 934 F. Supp. 2d 977, 983 (N.D. Ill. 2013).

Those courts require a plaintiff to present additional facts supporting a reasonable

inference that the defendant used an ATDS, such as a description of the

communication’s generic, promotional content, or hearing a pause before being

connected to an operator. See Izsak v. Draftkings, Inc., 191 F. Supp. 3d 900, 904 (N.D.



                                                                                     13
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 14 of 21 PageID #:886




Ill. 2016); Oliver v. DirecTV, LLC, No. 14 C 7794, 2015 WL 1727251, at *3 (N.D. Ill.

Apr. 13, 2015).

      Plaintiffs’ complaint alleges sufficient facts to survive under either standard.

The Amended Complaint states that Defendants used a “predictive dialer” or

“automatic telephone dialing system,” and that all calls involved a pre-recorded

message that started speaking before the Plaintiffs answered the call or involved a

brief pause at the outset of the call. Additional facts regarding the capacity of the

machine can be ascertained during discovery; at this preliminary stage, Plaintiffs’

allegations are sufficient.

      Nonetheless, Defendants argue that Plaintiffs’ allegations suggest they were

only called by a predictive dialer and not an ATDS. (Dkt. 52, 15-16) Predictive dialers

include a wide variety of devices, some of which do not qualify as an ATDS under the

TCPA because they lack the capacity to randomly or sequentially generate numbers

to dial. See Pinkus, 319 F. Supp. 3d at 936-40. However, the difference between a

predictive dialer and an ATDS is not readily apparent to a recipient of an automated

call. Such a determination requires information about the technical details of the

device that the Defendants used to make the calls—information that the Plaintiffs

lack prior to discovery. Accordingly, Plaintiffs need not provide specific, technical

detail about the device at issue at the pleading stage. Ananthapadmanabhan v. BSI

Fin. Servs., Inc., No. 15 C 5412, 2015 WL 8780579, at *4 (N.D. Ill. Dec. 15, 2015)

(explaining that although a plaintiff must plead some facts indicating the use of an




                                                                                    14
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 15 of 21 PageID #:887




ATDS, it would be “unreasonable to require a TCPA plaintiff to elaborate on the

specific technical details of a defendant’s alleged ATDS”).

      Finally, Defendants fault Plaintiffs for failing to allege how and when they

revoked consent, and for not including the dates that a phone call was received after

the alleged revocation. Defendants also argue that Plaintiffs likely consented to being

contacted at their cell numbers. Consent is an affirmative defense on which

Defendants bear the burden of proof, with dismissal only warranted if Plaintiffs have

pleaded themselves out of court by alleging all the elements of the defense in their

complaint. Hudson v. Ralph Lauren Corporation, 385 F. Supp. 3d 639, 642 (N.D. Ill.

2019). Here, the Court cannot conclude that Plaintiffs pleaded themselves out of court

on the issue of consent. Because Plaintiffs’ Amended Complaint does not preclude a

finding that they did not consent to all calls Defendants made, the Court cannot

dismiss Plaintiffs’ TCPA claim on the basis of prior express consent at this stage.

      Additionally, even if consent was given at some point in time, Plaintiffs alleged

that they repeatedly revoked consent. In the TCPA context, once consent is given, it

is effective until revoked. See Payton v. Kale Realty, LLC, 164 F. Supp. 3d 1050, 1065

(N.D. Ill. 2016) (“consent under the TCPA does not have an expiration date and is

considered effective until revoked”). “[C]onsumers may revoke consent at any time

and through any reasonable means, as long as the revocation clearly expresses a

desire not to receive further messages.” Michel v. Credit Protection Association L.P.,

No. 14 C 8452, 2017 WL 3620809, at *3 (N.D. Ill. Aug. 23, 2017) (internal citations

and quotations omitted). Plaintiffs’ Amended Complaint states that Murad Husain



                                                                                      15
   Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 16 of 21 PageID #:888




revoked consent at the end of April 2016 and “continued to revoke consent many times

thereafter” and that since the date of the revocation, Nationstar and BANA made

over 100 calls to Murad Husain. Mumtaz Husain alleged that she revoked consent

for BANA to contact her on her cell phone in October 2017, yet BANA placed over 50

calls to Mumtaz Husain. Plaintiffs’ Amended Complaint does not state how Plaintiffs’

revoked consent or to whom. However, Defendants have cited to no authority holding

that Plaintiffs are required to do so in order to survive a motion to dismiss. Plaintiffs

have alleged sufficient facts at this stage to state a plausible claim for relief.

C. ICFA Claim

      To state a claim under the Illinois Consumer Fraud and Deceptive Business

Practices Act (“ICFA”), a plaintiff must plausibly allege: (1) a deceptive or unfair act;

(2) intent by the defendant that the plaintiff rely on the deception; (3) that the

deception occurred during trade or commerce; (4) actual damage as a result of the

deceptive act. Haywood v. Massage Envy Franchising, LLC, 887 F.3d 329, 333 (7th

Cir. 2018). “Actual damage” in this context means that Plaintiffs must have suffered

actual pecuniary loss. Id. (citing Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d

732, 736 (7th Cir. 2014)). A plaintiff may bring a claim under either the deceptive acts

prong or unfair practices prong. See Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547,

575 (7th Cir. 2012). Defendants moved to dismiss Plaintiffs’ ICFA claim on two

grounds: first, Plaintiffs claims are time-barred; second, Plaintiffs have failed to

allege any deceptive act or unfair practices because they still owed on Mortgage 1.

The Court addresses each argument in turn.



                                                                                      16
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 17 of 21 PageID #:889




   1. Statute of Limitations

      Defendants argue that Plaintiffs’ allegations fail to state a claim under the

ICFA because the allegations underlying their claims are barred by the three-year

statute of limitations. Defendants further argue that the “continuing violation”

doctrine that could otherwise extend the limitations period on Plaintiffs’ ICFA claim

is inapplicable.

      A statute of limitations defense “may be raised in a motion to dismiss if ‘the

allegations of the complaint itself set forth everything necessary to satisfy the

affirmative defense.’” Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009) (quoting

United States v. Lewis, 411 F.3d 838, 842 (7th Cir. 2005)). Generally, an ICFA claim

must be brought “within three years of the date the claim accrues.” Gater v. Bank of

Am., N.A., No. 13 C 3267, 2013 WL 5700595, at *1 (N.D. Ill. Oct. 18, 2013). An ICFA

claim “accrues when the plaintiff ‘knows or reasonably should know of his injury and

also knows or reasonably should know that it was wrongfully caused.’” Id. (citing

Highsmith v. Chrysler Credit Corp., 18 F.3d 434, 441 (7th Cir. 1994)); 815 ILCS

505/10a(e).

      The parties do not dispute that a three-year statute of limitations applies to

Plaintiffs’ claim. However, they disagree about the date Plaintiffs’ injury accrued.

Defendants contend that Plaintiffs’ claim accrued either in June 2013 or in April

2015, thus making their claim time-barred. Defendants first argue that Plaintiffs

were on record notice that Mortgage 1 was still being enforced as early as 2013, when

the assignment of that mortgage to Nationstar was recorded with the Will County



                                                                                  17
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 18 of 21 PageID #:890




Recorder of Deeds. (Dkt. 44, ¶ 16); In re Crane, 742 F.3d 702, 706-07 (7th Cir. 2013)

(describing record notice). According to Defendants, Plaintiffs would have had record

notice in June 2013 that Mortgage 1 was still a valid lien on the Property. In April

2015, Plaintiffs executed a Loan Modification Agreement for Mortgage 1. Defendants

contend this put Plaintiffs on notice that Defendants were still seeking repayment of

Mortgage 1. Therefore, Plaintiffs knew or should have known about their injury in

either 2013 or 2015. Given that Plaintiffs filed their lawsuit in November 2018, their

claims, under Defendants’ calculation, are time-barred. Additionally, Defendants

argue that their later dunning letters and financial statements are mere “lingering

consequences” of the original injury—BANA’s “non-acknowledgement of the payoff of

the First Loan”—that occurred in 2013 or 2015. (Dkt. 59, 14); See Frazier v. U.S. Bank

Nat’l Ass’n, No. 11 C 8775, 2013 WL 1337263, at *6 (N.D. Ill. Mar. 29, 2013) (stating

that, under the continuing violation doctrine, “the key inquiry is whether [the alleged

violation]…is a fresh act each day, or whether it was a discrete act that took place

upon the first [occurrence] that merely had lingering consequences”).

      Plaintiffs counter that their ICFA claim relates to Defendants’ billing practices

and dunning letters sent after the foreclosure of their home in 2016. Plaintiffs believe

their mortgage obligations were completely wiped out with the 2016 foreclosure of

their home. As far as Plaintiffs are concerned, their injury occurred upon receipt of

the dunning letters and Defendants’ post-foreclosure collection activity, including the

misleading financial statements and threats of additional foreclosure. Plaintiffs

allege that they could not have known about the injury in 2013 or 2015, as the



                                                                                     18
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 19 of 21 PageID #:891




dunning letters, misleading financial statements, and threats of an additional

foreclosure, had not yet been sent. Moreover, Plaintiffs did not believe their mortgage

had been paid off until after the 2016 foreclosure. Thus, the injury did not accrue

until 2016. Under Plaintiffs calculation, the action is not time-barred as the present

lawsuit was filed within three years of the receipt of the dunning letters, financial

statements, and other post-foreclosure collection activity.

      The Court agrees with Plaintiffs. The injury alleged in this lawsuit arose after

the foreclosure of Plaintiffs’ home in 2016, when Plaintiffs believed they no longer

had any mortgage obligations. The ICFA claim relates to the threats of subsequent

foreclosure, Defendants’ collection practices, and the dunning letters. All of those

actions occurred after the 2016 foreclosure. Those actions were not merely lingering

consequences of Defendants’ earlier “non-acknowledgment of the payoff of the First

Loan.” (Dkt. 59, 14) Accordingly, Plaintiffs’ ICFA claim is not time-barred.

   2. Plaintiffs’ Allegations

      Turning to the merits, Defendants argue that Plaintiffs have failed to state a

claim under the ICFA because they have not sufficiently alleged any deceptive act by

BANA or Nationstar. Plaintiffs’ Amended Complaint alleges that Defendants violated

the ICFA by attempting to collect on a debt that was not owed by Plaintiffs, by

attempting to collect real estate taxes on a property that was no longer owned by

Plaintiffs, and by charging monthly fees for inspections, upkeep, and attorneys with

no legal grounds to do so. (Dkt. 44, ¶ 80) Defendants argue that Plaintiffs cannot

prevail on a claim under the ICFA because Plaintiffs still owed Defendants a debt



                                                                                    19
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 20 of 21 PageID #:892




under Mortgage 1. According to Defendants, the documents attached to Defendants’

motion to dismiss demonstrate that Plaintiffs had a continuing obligation under

Mortgage 1. Therefore, Defendants’ bills, fees, and collection attempts were not

improper, deceptive, or fraudulent.

      But Defendants misstate the inquiry. Although a court may take judicial notice

of public records and documents attached to the complaint and Defendants’ briefing,

the Court is not currently addressing a motion for summary judgment. It is merely

testing the sufficiency of Plaintiffs’ allegations. Plaintiffs have alleged (1) that

Defendants engaged in deceptive acts when they sent false and misleading letters,

notices, and financial statements; (2) Defendants intentionally sent Plaintiffs

confusing, false, and misleading statements, letters and notices, and intended that

Plaintiffs rely on those false statements, letters, and notices to pay on a bill that

Plaintiffs did not owe; (3) the deceptive act occurred during commerce, the servicing

and paying of a mortgage; and (4) that Plaintiffs suffered pecuniary loss in the form

of loss of credit standing and creditworthiness, loss of business, loss of income, and

loss of   credit opportunities. Whether Plaintiffs can prove this claim (e.g. that

defendants sent false information with the intent that Plaintiffs would rely on it to

pay a debt they did not owe) is a question for a later stage. Plaintiffs have alleged

enough facts at this stage to survive a motion to dismiss.

                                      CONCLUSION

      For these reasons stated above, Defendants motion to dismiss [52] is granted

in part and denied in part. Defendants’ motion to dismiss the FDCPA claim (Count



                                                                                   20
  Case: 1:18-cv-07646 Document #: 75 Filed: 02/18/20 Page 21 of 21 PageID #:893




I) is granted, with prejudice, Defendants’ motion to dismiss the ICFA claim (Count

II) and TCPA (Count III) claim is denied.



                                            E N T E R:


Dated: February 18, 2020

                                            MARY M. ROWLAND
                                            United States District Judge




                                                                                  21
